Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 7/28/2022.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 13 and 20 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 7/28/2022, applicant has amended the following:
a) Claims 1, 3, 4 and 6- 20  
Based on Applicant’s amendments and remarks, the following objections and rejections previously set forth in Office Action dated 4/28/2022 are withdrawn:
a) Objection to claim 12
b) 35 U.S.C. 112 (b) Rejection to claims 1, 6, 11, 13, 16 and 20


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9, 12, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et a. (hereinafter “Lee”), U.S. Published Application No. 20050054381 A1 in view of Nitz et al. (hereinafter “Nitz”), U.S. Published Application No. 20140052680 A1 in further view of Shafto et al. (hereinafter “Shafto”), U.S. Published Application No. 20200175367 A1 having priority to  Provisional Application No. 62774976 20181204 of record.
Claim 1:
Lee teaches A system for improving collaboration with a user of an autonomous system by identifying actions of the autonomous system that are unexpected to the user, the system comprising: (e.g., a proactive system implemented with an autonomous system  that identifies suggestions (i.e., potential actions) that may be unexpected to the user (see abstract;  The proactive user interface actively makes suggestions to the user, based upon prior experience with a particular user and/or various preprogrammed patterns from which the computational device could select, depending upon user behavior. par. 12; Autonomous planning and scheduling: NASA's Remote Agent program became the first on-board autonomous planning program to control the scheduling of operations for a spacecraft. Par. 14; Autonomous control: The ALVINN computer vision system was trained to steer a car to keep it following a lane. ALVINN computes the best direction to steer, based on experience from previous training runs.)
 	the autonomous system executing on processing circuitry and configured to interact with the user and to determine actions for one or more tasks;  (e.g., autonomous system implemented with proactive interface configured to interact with a user to determine suggestions (i.e., potential action) for one or more customization tasks  abstract; A proactive user interface, which could optionally be installed in (or otherwise control and/or be associated with) any type of computational device. par. 320 The adaptive menu system is based on the ability to customize the menu system or the human user interface provided with the operating system of the mobile information device by using automatic inference. Par. 331; The system described provides three levels of adaptive user interface algorithms. The first customization level preferably features a menu item activation shortcut suggestion algorithm. Par. 332; The second customization level preferably includes menu item reordering. Par. 333; The third customization level preferably includes menu composition. )
a self-reflection unit executing on the processing circuitry and configured to generate a model of a behavior of the autonomous system; (e.g., generate algorithm model of past usage behavior of the user interface of the autonomous system; par. 332; This algorithm customizes the order of the menu items by adapting to the user's specific usage. This algorithm preferably uses the same knowledge base of activations as previous algorithm to reorder the menu items. Par. 333; The algorithm monitors the usage of the items and the menus, and selects the most used items.)

	Lee fails to expressly teach 
and an explanation unit executing on the processing circuitry and configured to identify, based on the model, one or more actions of the actions for the one or more tasks that are unexpected to the user by determining that the one or more actions are determined by the autonomous system for the one or more tasks due to a presence of an occurrence that occurs at a frequency below a threshold, wherein the explanation unit is further configured to determine, based on the model, at least one of a context and a rationale for the one or more actions, 

However, Nitz teaches and an explanation unit executing on the processing circuitry and configured to identify, based on the model, one or more actions of the actions for the one or more tasks that are unexpected to the user by determining that the one or more actions are determined by the autonomous system for the one or more tasks due to a presence of an occurrence that occurs at a frequency below a threshold, (e.g., displaying a message explaining the rationale for performing an identified action (e.g., placing a call or sending a message) due to a presence of an occurrence that occurs at a frequency below a threshold  (e.g., occurrence of a train running late or missing a train i.e., below the threshold of being 100% on time or 100% available at a specific train location ) as shown in Figures 5 and 6; Nitz; par. 115; The illustrative suggestion 510 includes a message portion 512, which informs the user of situation and context-pertinent information, and an interactive portion 514, which enables the user to take action in response to the content displayed in the message portion 512. In the illustrative embodiment, both the message portion 512 and the interactive portion 514 are generated in accordance with the mobile user's current situation and context as described above, and include one or more details about the user's current situation and/or context. For instance, the exemplary message portion 512 is based on a system-generated inference that the user may find it helpful to make a phone call right now.  par. 119; In FIG. 6, the system 100, 200 responds to the current situation and context by executing a system-generated action without the user's involvement (e.g., sent a message to other meeting attendees) and presenting a notification 612 of same to the user, via a human voice natural language interface. The notification 612 informs the user of the action that the system has taken in response to the current situation and context and asks the user to provide feedback on the action taken. The user controls 614 are context-appropriate. That is, given that the notification 612 is presented audibly, the system displays controls that allow the user to adjust the sound volume, to engage in an interactive voice "dialog" with the system (using the microphone), or make a phone call.)
 wherein the explanation unit is further configured to determine, based on the model, at least one of a context and a rationale for the one or more actions, (e.g., inference engine identify candidate actions with low confidence scores that are unexpected to the user based on knowledge base model, wherein based on knowledge base model determine a context for the candidate actions par. 3; The method may include automatically generating a suggestion based on the inferred user-specific context and the current location-related situation, where the suggestion may include a notification, a recommended action, and/or a prompt for user input, and the method may include presenting the suggestion at the mobile electronic device. par. 22;  In such situations, the inference engine 110 applies artificial intelligence methods, algorithms, and/or techniques to infer one or more context scenarios that are probable given the various inputs. Further, the inference engine 110 can make such inferences without any request or instruction from the user. Par. 24; The action generator module 122 automatically generates candidate actions that may be helpful to the user in view of the user's current situation and context as determined by the inference engine 110. Par. 101; Confidence levels may be associated with candidate actions. Such confidence levels can be based on one or more of the policies 144, 146 as well as learning mechanisms that respond to feedback provided by the user over time as described above. The method 300 may have a greater or lesser degree of confidence in the current desirability of a candidate action based on the user's prior responses to similar candidate actions or based on one or more of the policies 144, 146. Par. 113; The illustrative display 400 also includes an applications portion 416, which contains icons that can be selected (using e.g., any suitable selection mechanism such as touch or contact 414) by the user to obtain further information about the suggestion)
and wherein the explanation unit is further configured to output, for display, an explanation for the one or more actions comprising the at least one of the context and the rationale for the one or more actions to improve collaboration with the user of the autonomous system. (e.g., display explanation 510 (e.g., your train is running late etc…) of Figure 5 for an action 514 (e.g., yes make phone call) comprising context (e.g., this morning and you have a 9am meeting)  par. 115; The illustrative suggestion 510 includes a message portion 512, which informs the user of situation and context-pertinent information, and an interactive portion 514, which enables the user to take action in response to the content displayed in the message portion 512. In the illustrative embodiment, both the message portion 512 and the interactive portion 514 are generated in accordance with the mobile user's current situation and context as described above, and include one or more details about the user's current situation and/or context. For instance, the exemplary message portion 512 is based on a system-generated inference that the user may find it helpful to make a phone call right now. The system-generated inference is based on one or more real-time inputs 116 indicating that the user's train is going to be late on this particular morning, combined with stored information 118 indicating that the user has a meeting with John scheduled for 9:00 a.m.)

In the analogous art of identifying actions relating to autonomous systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for suggesting actions to a user as taught by Lee to be based on current context as taught by Nitz to provide the benefit of improving the understanding of urgency of suggested actions to make a better decision (see Nitz; paras. 9-11).  
Lee/Nitz fails to expressly teach and an explanation unit executing on the processing circuitry and configured to identify, based on the model, one or more actions of the actions for the one or more tasks that are unexpected to the user. (emphasis added) 
However, Shafto teaches and an explanation unit executing on the processing circuitry and configured to identify, based on the model, one or more actions of the actions for the one or more tasks that are unexpected to the user. (e.g., output explanations of identified action based decisions (e.g., actions that a user doesn’t understand (i.e., action that are unexpected to a user) ) comprising rationale to allow a user to better understand the decision process par. 18; For instance, in the case of a program that accepts or denies loan applications, the factors may be the applicant's income, age, occupation, education, credit score, etc., and the decision may be either acceptance or denial. par. 41; Integration of the machine learning program and the teaching methods of the present disclosure can be used to provide real-time explanations to the user in order to explain the program's decision making process. par. 43; For further instance, in the case of an autonomous vehicle, the vehicle may be programmed with each of an autonomous driving program and a separate program for selecting examples so that a passenger of the vehicle can understand the autonomous driving program. In this regard, the passenger may be able to provide an input to the vehicle system requesting an explanation for how the system made a particular decision (e.g., turning, accelerating, not turning, not accelerating, etc.) The system may provide examples demonstrating why the particular decision in question was made. par. 44; Similarly, in some examples, the system may be capable of outputting or transmitting to the user a set of examples explaining a decision made by the system, either in response to a user inquiry or even without being prompted by a user inquiry.)

In the analogous art of understanding actions relating to autonomous systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for suggesting actions to a user based on context as taught by Lee/Nitz to include explanations for suggested unexpected actions as taught by Shafto to provide the benefit of creating between users and automated systems. (see Shafto; Paras. 3 and 4)

Claim 2 depends on claim 1:
Lee teaches wherein, to generate the model of the behavior of the autonomous system, the self-reflection unit is configured to generate a model of the behavior of the autonomous system based on statistical analysis of one or more past actions of the autonomous system.  (e.g., generate an algorithm model of the autonomous system based on usage statistical analysis of past usage actions par. 266; The SPBM system is a non-limiting example of an intelligent phonebook system that uses mobile information device usage statistics par. 269; The ASD system preferably enables the mobile information device to determine the user current usage state (e.g. Meeting, User away) and to suggest changes to the UI par. 325; This algorithm learns the user specific usage and reorganize the menu system accordingly, more preferably providing a complete adaptive menu system. par. 332; This algorithm customizes the order of the menu items by adapting to the user's specific usage. This algorithm preferably uses the same knowledge base of activations as previous algorithm to reorder the menu items.  Par.333; The algorithm monitors the usage of the items and the menus, and selects the most used items.)
Claim 6 depends on claim 1: 
Lee/Nitz teaches wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an acknowledgement of the occurrence that occurs at a frequency below a threshold as the rationale for the one or more actions. (e.g., displaying a message explaining the rationale for performing an identified action (e.g., placing a call or sending a message) due to an occurrence that occurs at a frequency below a threshold (e.g., train running late or missing a train i.e., below the threshold of being 100% on time or 100% available at a specific train location )  as shown in Figures 5 and 6; Nitz; par. 115; The illustrative suggestion 510 includes a message portion 512, which informs the user of situation and context-pertinent information, and an interactive portion 514, which enables the user to take action in response to the content displayed in the message portion 512. In the illustrative embodiment, both the message portion 512 and the interactive portion 514 are generated in accordance with the mobile user's current situation and context as described above, and include one or more details about the user's current situation and/or context. For instance, the exemplary message portion 512 is based on a system-generated inference that the user may find it helpful to make a phone call right now.  par. 119; In FIG. 6, the system 100, 200 responds to the current situation and context by executing a system-generated action without the user's involvement (e.g., sent a message to other meeting attendees) and presenting a notification 612 of same to the user, via a human voice natural language interface. The notification 612 informs the user of the action that the system has taken in response to the current situation and context and asks the user to provide feedback on the action taken. The user controls 614 are context-appropriate. That is, given that the notification 612 is presented audibly, the system displays controls that allow the user to adjust the sound volume, to engage in an interactive voice "dialog" with the system (using the microphone), or make a phone call.)

Claim 7 depends on claim 1: 
Lee/Nitz teaches wherein to identify that the one or more actions for the one or more tasks are unexpected to the user, the explanation unit is configured to determine that the one or more actions result from a selection, by the autonomous system, of at least two decisions that have indistinguishable effects, and wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an explanation that the at least two decisions have indistinguishable effects. (e.g., determining the first action of calling an attendee based on the train running late and the second action of sending a message to attendees based on missing the train is an explanation of at least two decisions having indistinguishable effects (i.e., John, an attendee will be contacted regardless) as shown in Figures 5 and 6, Nitz; par. 115; The illustrative suggestion 510 includes a message portion 512, which informs the user of situation and context-pertinent information, and an interactive portion 514, which enables the user to take action in response to the content displayed in the message portion 512. In the illustrative embodiment, both the message portion 512 and the interactive portion 514 are generated in accordance with the mobile user's current situation and context as described above, and include one or more details about the user's current situation and/or context. For instance, the exemplary message portion 512 is based on a system-generated inference that the user may find it helpful to make a phone call right now.  par. 119; In FIG. 6, the system 100, 200 responds to the current situation and context by executing a system-generated action without the user's involvement (e.g., sent a message to other meeting attendees) and presenting a notification 612 of same to the user, via a human voice natural language interface. The notification 612 informs the user of the action that the system has taken in response to the current situation and context and asks the user to provide feedback on the action taken. The user controls 614 are context-appropriate. That is, given that the notification 612 is presented audibly, the system displays controls that allow the user to adjust the sound volume, to engage in an interactive voice "dialog" with the system (using the microphone), or make a phone call.)
 
Claim 9 depends on claim 1:
Lee/Nitz/Shafto teaches wherein to identify that the one or more actions for the one or more tasks are unexpected to the user, the explanation unit is configured to determine that the one or more actions result from limitations on human knowledge, and wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an explanation that comprises both the context and the rationale for the one or more actions. (e.g., output explanations of identified action based decisions (e.g., actions that a user doesn’t understand (i.e., action that is unexpected to a user) ) comprising rationale to allow a user to better understand the decision process Examiner notes that the autonomous vehicle example of Shafto determine actions based on sensor data (i.e., limitations on human knowledge)  Par. 18; For further instance, in the case of an autonomous vehicle, the factors may be inputs received at a number of sensors of the vehicle, including but not limited to driver awareness sensors, light sensors, motion sensors, cameras, accelerometers, pressure sensors, signals from an on board console, or any combination thereof, and the decision may be an instruction to direct operation of the vehicle (e.g., accelerate, brake, turn left, turn right, etc.). par. 41; Integration of the machine learning program and the teaching methods of the present disclosure can be used to provide real-time explanations to the user in order to explain the program's decision making process. par. 43; For further instance, in the case of an autonomous vehicle, the vehicle may be programmed with each of an autonomous driving program and a separate program for selecting examples so that a passenger of the vehicle can understand the autonomous driving program. In this regard, the passenger may be able to provide an input to the vehicle system requesting an explanation for how the system made a particular decision (e.g., turning, accelerating, not turning, not accelerating, etc.) The system may provide examples demonstrating why the particular decision in question was made. par. 44; Similarly, in some examples, the system may be capable of outputting or transmitting to the user a set of examples explaining a decision made by the system, either in response to a user inquiry or even without being prompted by a user inquiry.)

Claim 12 depends on claim 1:
Lee/Nitz/Shafto teaches further comprising: a user input device configured to receive, in response to outputting the explanation, an input from the user, wherein the autonomous system is configured to change, in response to the user input, the one or more actions for the one or more tasks. (e.g., user interface device of Lee/Nitz configured to receive, in response to outputting the explanation of Shafto, an input from the user (e.g., usage), where the autonomous system is configured to adapt or customize the user interface in response to the user input Lee; par. 320 The adaptive menu system is based on the ability to customize the menu system or the human user interface provided with the operating system of the mobile information device by using automatic inference. Par. 331; The system described provides three levels of adaptive user interface algorithms. The first customization level preferably features a menu item activation shortcut suggestion algorithm. Par. 332; The second customization level preferably includes menu item reordering. Par. 333; The third customization level preferably includes menu composition. ) (see Nitz; par. 26; For example, based on the user's preferences and in view of the current situation and context, the execution/presentation module 124 may generate a suggestion and present it to the user for feedback, act autonomously to implement the suggestion)  (see Shafto; par. 44; Similarly, in some examples, the system may be capable of outputting or transmitting to the user a set of examples explaining a decision made by the system, either in response to a user inquiry or even without being prompted by a user inquiry.)
Claim 13:
Claim 13 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 13. 
Claim 16 depends on claim 13:
Claim 16 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 16.Claim 17 depends on claim 13:
Claim 17 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 17.	Claim 19 depends on claim 13:
Claim 19 is substantially encompassed in claim 9, therefore, Examiner relies on the same rationale set forth in claim 9 to reject claim 19.
Claim 20:
Claim 20 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 20. 

Claims 3- 5, 8, 10, 11, 14, 15 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Nitz/Shafto as cited above and applied to claims 1 and 13, in further view of Kaushansky et al. (hereinafter “Kaushansky”), U.S. Patent No. 10372130 B1.
Claim 3 depends on claim 1:
Lee/Nitz/Shafto fails to expressly teach wherein, to identify that the one or more actions for the one or more tasks are unexpected to the user, the explanation unit is configured to determine that the one or more actions are a historical deviation from one or more previous actions for the one or more tasks, and wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an acknowledgement of the historical deviation and the rationale for the one or more actions. 

However, Kaushansky teaches wherein, to identify that the one or more actions for the one or more tasks are unexpected to the user, the explanation unit is configured to determine that the one or more actions are a historical deviation from one or more previous actions for the one or more tasks, and wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an acknowledgement of the historical deviation and the rationale for the one or more actions. (e.g., identify unexpected alternative trajectory actions for the traveling task and determine that the alternative trajectory deviates from the original  predetermined trajectory plan by the autonomous system and explaining the alternative actions with rationale to explain the deviation (e.g., to avoid collision with object on the original trajectory) Examiner notes that because the explanation of reason may take place after the action, the deviation is considered “historical deviation” (i.e., deviation that occurred in the past). Abstract; In this way, autonomous vehicles may build trust with passengers by reassuring and informing passengers of reasons for taking actions either before, during, or after the action is taken. col. 10 line 6; In examples where the vehicle 102 determines to take an action of making an evasive behavior to avoid collision, the vehicle 102 may determine a subset of actions (e.g., alternate trajectories or maneuvers) to take which would result in avoiding the collision, and determine a cost associated with each of the subset of actions. The cost of each action may be determined based on various factors, such as the change in magnitude of acceleration (e.g., acceleration, deceleration, etc.), a magnitude of a change in direction, an amount of braking required, or any other factor that may degrade the experience of the passengers 106 and 108. The vehicle may then choose the action of the alternate trajectory or maneuver with the lowest cost and execute that action. In the example of FIG. 1, the determined action 144 comprises braking and swerving to the left of the soccer ball 142.
(34) To build trust with the passengers 106 and 108, the vehicle 102 may output an indication of the event of detecting a collision with the soccer ball 142 and the action 144 that was used to achieve the outcome of avoiding the collision. As shown in FIG. 1, the interior space 104 includes the passengers 106 and 108. The interior space 104 further includes output devices 148, such as speakers. The vehicle 102 may use the output devices 148 to provide the passengers 106 and 108 with feedback regarding the event and the action 144 taken by the vehicle 102. In the example illustrated in FIG. 1, the output devices 148 may provide sound output 150 including words 152 explaining that “the car decelerated and swerved left to avoid an object in the road.” In this way, the passengers 106 and 108 may be apprised of the reasoning for the vehicle 102 swerving to the left.)

In the analogous art of explanation of autonomous actions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous system for selecting actions as taught by Lee/Nitz/Shafto to include explanation for actions related to alternate trajectories as taught by Kaushansky to provide the benefit of establishing trust between autonomous system and user (see Kaushansky; abstract, col. 26 lines 28-42).


Claim 4 depends on claim 1:
Lee/Nitz/Shafto fails to expressly teach wherein, to identify that the one or more actions for the one or more tasks are unexpected to the user, the explanation unit is configured to determine that the one or more actions are a violation of a preference of at least one of the user, a system developer, or the autonomous system, and wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an acknowledgement of the violation of the preference and a rationale for the violation of the preference. 


However, Kaushansky teaches wherein, to identify that the one or more actions for the one or more tasks are unexpected to the user, the explanation unit is configured to determine that the one or more actions are a violation of a preference of at least one of the user, a system developer, or the autonomous system, and wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an acknowledgement of the violation of the preference and a rationale for the violation of the preference. (e.g., identify unexpected alternative trajectory actions for the traveling task and determine that the alternative trajectory violates the preference of remaining on the original trajectory plan  by the autonomous system and explaining the alternative actions with rationale to explain (e.g., to avoid collision with object on the original trajectory) col. 10 line 6; In examples where the vehicle 102 determines to take an action of making an evasive behavior to avoid collision, the vehicle 102 may determine a subset of actions (e.g., alternate trajectories or maneuvers) to take which would result in avoiding the collision, and determine a cost associated with each of the subset of actions. The cost of each action may be determined based on various factors, such as the change in magnitude of acceleration (e.g., acceleration, deceleration, etc.), a magnitude of a change in direction, an amount of braking required, or any other factor that may degrade the experience of the passengers 106 and 108. The vehicle may then choose the action of the alternate trajectory or maneuver with the lowest cost and execute that action. In the example of FIG. 1, the determined action 144 comprises braking and swerving to the left of the soccer ball 142.
(34) To build trust with the passengers 106 and 108, the vehicle 102 may output an indication of the event of detecting a collision with the soccer ball 142 and the action 144 that was used to achieve the outcome of avoiding the collision. As shown in FIG. 1, the interior space 104 includes the passengers 106 and 108. The interior space 104 further includes output devices 148, such as speakers. The vehicle 102 may use the output devices 148 to provide the passengers 106 and 108 with feedback regarding the event and the action 144 taken by the vehicle 102. In the example illustrated in FIG. 1, the output devices 148 may provide sound output 150 including words 152 explaining that “the car decelerated and swerved left to avoid an object in the road.” In this way, the passengers 106 and 108 may be apprised of the reasoning for the vehicle 102 swerving to the left.)

In the analogous art of explanation of autonomous actions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous system for selecting actions as taught by Lee/Nitz/Shafto to include explanation for actions related to alternate trajectories as taught by Kaushansky to provide the benefit of establishing trust between autonomous system and user (see Kaushansky; abstract, col. 26 lines 28-42).
Claim 5 depends on claim 4:
Lee/Nitz/Shafto/Kaushansky teaches wherein the explanation unit is further configured to determine that at least one of a resource limitation, a deadline, and a physical restriction requires the autonomous system to violate the preference. (e.g., physical restriction of vehicle requires the autonomous system to violate the original trajectory plan Kaushansky; col. 10 line 6; In examples where the vehicle 102 determines to take an action of making an evasive behavior to avoid collision, the vehicle 102 may determine a subset of actions (e.g., alternate trajectories or maneuvers) to take which would result in avoiding the collision, and determine a cost associated with each of the subset of actions. The cost of each action may be determined based on various factors, such as the change in magnitude of acceleration (e.g., acceleration, deceleration, etc.), a magnitude of a change in direction, an amount of braking required, or any other factor that may degrade the experience of the passengers 106 and 108. The vehicle may then choose the action of the alternate trajectory or maneuver with the lowest cost and execute that action. In the example of FIG. 1, the determined action 144 comprises braking and swerving to the left of the soccer ball 142.
(34) To build trust with the passengers 106 and 108, the vehicle 102 may output an indication of the event of detecting a collision with the soccer ball 142 and the action 144 that was used to achieve the outcome of avoiding the collision. As shown in FIG. 1, the interior space 104 includes the passengers 106 and 108. The interior space 104 further includes output devices 148, such as speakers. The vehicle 102 may use the output devices 148 to provide the passengers 106 and 108 with feedback regarding the event and the action 144 taken by the vehicle 102. In the example illustrated in FIG. 1, the output devices 148 may provide sound output 150 including words 152 explaining that “the car decelerated and swerved left to avoid an object in the road.” In this way, the passengers 106 and 108 may be apprised of the reasoning for the vehicle 102 swerving to the left.)

Claim 8 depends on claim 1:
Lee/Nitz/Shafto fails wherein to identify that the one or more actions for the one or more tasks are unexpected to the user, the explanation unit is configured to determine that the one or more actions result from a selection, by the autonomous system, of at least two decisions that have indistinguishable optimizations, and wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an explanation that the at least two decisions have indistinguishable optimizations.

However, Kaushansky teaches wherein to identify that the one or more actions for the one or more tasks are unexpected to the user, the explanation unit is configured to determine that the one or more actions result from a selection, by the autonomous system, of at least two decisions that have indistinguishable optimizations, and wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an explanation that the at least two decisions have indistinguishable optimizations. (e.g., determining a plurality of actions from decisions having low cost and explaining each of the actions to the user col. 4 line14; Additionally, or in the alternative, the modules of the autonomous vehicle may determine a total cost for each of the alternative actions based on any one or more of the factors associated with an action and/or the severity of a factor associated with the action (e.g., a high change in acceleration is a higher cost action compared to a low change in acceleration). For instance, if an autonomous vehicle must swerve to avoid the bicyclist to avoid collision, that may be a relatively high cost due to the high amount of acceleration or deceleration as well as the change in direction associated with a swerving trajectory type action. Conversely, applying the brakes slightly earlier to provide additional room between a lead vehicle and the autonomous vehicle at a stop light may be an action having a relatively low cost. Upon determining a cost for each of the alternative actions, the modules of the autonomous vehicle may utilize an optimization algorithm to determine the optimal action by identifying the alternative action with the lowest cost.
After determining the optimal action, the modules of the autonomous vehicle may determine whether to communicate the event and action with the passenger. Generally, the determination of whether to notify the passenger of the event and any correlating action may be based on the relative cost of the action with respect to the original action to traverse the planned route. For example, if an action of the originally planned route was to simply keep driving straight along a road, and the determined action is to change a trajectory to avoid a collision with a bicycle, the relative cost of the action may be high compared to driving on a straight road and merit notifying the user. Alternatively, if the action is simply to start braking earlier than planned at a stop light to provide additional room between the autonomous vehicle and a lead vehicle, the cost of braking slightly earlier may be only slightly higher than the cost of braking on the originally planned route and would not merit notifying the user. In various examples, the event and action may be reported to a passenger when the relative cost of the determined action compared to the original action or plan is higher than a threshold cost difference. In some examples, the threshold cost difference may be a static amount, while in other examples the threshold cost difference may be dynamic.)

In the analogous art of explanation of autonomous actions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous system for selecting actions as taught by Lee/Nitz/Shafto to include explanation for actions having various costs as taught by Kaushansky to provide the benefit of establishing trust between autonomous system and user (see Kaushansky; abstract, col. 26 lines 28-42).


Claim 10 depends on claim 1:
Lee/Nitz/Shafto fails to expressly teach wherein to identify that the one or more actions for the one or more tasks are unexpected to the user, the explanation unit is configured to determine that the one or more actions are a deviation from a predetermined plan, and wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an acknowledgement of the deviation from the predetermined plan and a rationale for the deviation from the predetermined plan. (emphasis added)
 
However, Kaushansky teaches wherein to identify that the one or more actions for the one or more tasks are unexpected to the user, the explanation unit is configured to determine that the one or more actions are a deviation from a predetermined plan, and wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an acknowledgement of the deviation from the predetermined plan and a rationale for the deviation from the predetermined plan. (e.g., identify unexpected alternative trajectory actions for the traveling task and determine that the alternative trajectory deviates from the original  predetermined trajectory plan by the autonomous system and explaining the alternative actions with rationale to explain the deviation (e.g., to avoid collision with object on the original trajectory) col. 10 line 6; In examples where the vehicle 102 determines to take an action of making an evasive behavior to avoid collision, the vehicle 102 may determine a subset of actions (e.g., alternate trajectories or maneuvers) to take which would result in avoiding the collision, and determine a cost associated with each of the subset of actions. The cost of each action may be determined based on various factors, such as the change in magnitude of acceleration (e.g., acceleration, deceleration, etc.), a magnitude of a change in direction, an amount of braking required, or any other factor that may degrade the experience of the passengers 106 and 108. The vehicle may then choose the action of the alternate trajectory or maneuver with the lowest cost and execute that action. In the example of FIG. 1, the determined action 144 comprises braking and swerving to the left of the soccer ball 142.
(34) To build trust with the passengers 106 and 108, the vehicle 102 may output an indication of the event of detecting a collision with the soccer ball 142 and the action 144 that was used to achieve the outcome of avoiding the collision. As shown in FIG. 1, the interior space 104 includes the passengers 106 and 108. The interior space 104 further includes output devices 148, such as speakers. The vehicle 102 may use the output devices 148 to provide the passengers 106 and 108 with feedback regarding the event and the action 144 taken by the vehicle 102. In the example illustrated in FIG. 1, the output devices 148 may provide sound output 150 including words 152 explaining that “the car decelerated and swerved left to avoid an object in the road.” In this way, the passengers 106 and 108 may be apprised of the reasoning for the vehicle 102 swerving to the left.)

In the analogous art of explanation of autonomous actions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous system for selecting actions as taught by Lee/Nitz/Shafto to include explanation for actions related to alternate trajectories as taught by Kaushansky to provide the benefit of establishing trust between autonomous system and user (see Kaushansky; abstract, col. 26 lines 28-42).

Claim 11 depends on claim 1:
Lee/Nitz/Shafto fails to expressly teach wherein to identify that the one or more actions for the one or more tasks are unexpected to the user, the explanation unit is configured to determine that the one or more actions are a decision to travel along an indirect trajectory to a target destination, and wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an acknowledgement of the decision to travel along the indirect trajectory and a rationale for the decision to travel along the indirect trajectory.

However, Kaushansky teaches wherein to identify that the one or more actions for the one or more tasks are unexpected to the user, the explanation unit is configured to determine that the one or more actions are a decision to travel along an indirect trajectory to a target destination, and wherein, to output the explanation for the one or more actions, the explanation unit is configured to output an acknowledgement of the decision to travel along the indirect trajectory and a rationale for the decision to travel along the indirect trajectory. (e.g., while traveling to a target destination, identifying alternate trajectories actions to avoid collision (i.e., indirect trajectory) and output explanation of the decision to select the alternate trajectory col. 10 line 6; In examples where the vehicle 102 determines to take an action of making an evasive behavior to avoid collision, the vehicle 102 may determine a subset of actions (e.g., alternate trajectories or maneuvers) to take which would result in avoiding the collision, and determine a cost associated with each of the subset of actions. The cost of each action may be determined based on various factors, such as the change in magnitude of acceleration (e.g., acceleration, deceleration, etc.), a magnitude of a change in direction, an amount of braking required, or any other factor that may degrade the experience of the passengers 106 and 108. The vehicle may then choose the action of the alternate trajectory or maneuver with the lowest cost and execute that action. In the example of FIG. 1, the determined action 144 comprises braking and swerving to the left of the soccer ball 142.
(34) To build trust with the passengers 106 and 108, the vehicle 102 may output an indication of the event of detecting a collision with the soccer ball 142 and the action 144 that was used to achieve the outcome of avoiding the collision. As shown in FIG. 1, the interior space 104 includes the passengers 106 and 108. The interior space 104 further includes output devices 148, such as speakers. The vehicle 102 may use the output devices 148 to provide the passengers 106 and 108 with feedback regarding the event and the action 144 taken by the vehicle 102. In the example illustrated in FIG. 1, the output devices 148 may provide sound output 150 including words 152 explaining that “the car decelerated and swerved left to avoid an object in the road.” In this way, the passengers 106 and 108 may be apprised of the reasoning for the vehicle 102 swerving to the left.)

In the analogous art of explanation of autonomous actions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous system for selecting actions as taught by Lee/Nitz/Shafto to include explanation for actions related to alternate trajectories as taught by Kaushansky to provide the benefit of establishing trust between autonomous system and user (see Kaushansky; abstract, col. 26 lines 28-42). 

Claim 14 depends on claim 13:
Claim 14 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 14. 
Claim 15 depends on claim 13:
Claim 15 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 15.Claim 18 depends on claim 13:
Claim 18 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 18.


Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
Prior Art Rejections
Applicant argues Nitz discusses placing a call or sending a message due to a train running late or missing a train but does not discuss to identify that a train running late or missing a train is unexpected due to a train running late or a person missing a train that occurs at a frequency below a threshold. (see Response; page 10)

Examiner respectfully disagrees. 

In the instance that the threshold is “being 100% on time”, when the train is not on time or running late, a frequency of one time below the threshold, results in a message being sent to a user. In other words, under BRI, “a frequency below a threshold” is considered any single occurrence that fails to meet a particular level or standard. Therefore, when the threshold or standard is not met (e.g., train running late does not meet the standard or threshold of being on time), there is at least one occurrence (i.e., at least one train (i.e., frequency)) below the threshold. Thus, because the recited “threshold” does not preclude “being 100% on time”, Nitz teaches or suggests “one or more actions are determined by the autonomous system for the one or more tasks due to a presence of an occurrence that occurs at a frequency below a threshold” as recited in the claims. 
For at least the foregoing reasons, Examiner maintains prior art rejections. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145